Citation Nr: 0210608	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder for the period from February 6, 
1996 to May 3, 1999.

2.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder for the period beginning on May 4, 
1999.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1942 to November 1945 and from June 1946 to 
September 1948.  And as a result of being wounded during 
World War II, he received, among others, the Purple Heart 
Medal with 1 Oak Leaf Cluster.

In May 1996, the Department of Veterans Affairs (VA) Regional 
Office (RO in North Little Rock, Arkansas, granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent rating 
effective from February 6, 1996, the date of receipt of his 
claim.  The RO sent him a letter later that month notifying 
him of the decision and apprising him of his procedural and 
appellate rights, but he did not timely appeal either the 
initial rating or effective date assigned.  Consequently, in 
his current claim, the Board does not have to consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1998).

In June 1997, the veteran filed a claim requesting a higher 
rating for his PTSD.  The RO denied his claim in October 
1997.  The RO also denied an additional claim for a total 
disability rating based on individual unemployability (TDIU), 
and he appealed the RO's decision to the Board of Veterans' 
Appeals (Board).

In June 1999, during the pendency of the appeal to the Board, 
the RO increased the rating for the PTSD from 30 to 50 
percent, effective from May 4, 1999.  The veteran continued 
with his appeal, requesting a rating higher than 30 percent 
for the immediately preceding period from February 6, 1996 to 
May 3, 1999, and a rating higher than 50 percent for the 
period commencing on May 4, 1999.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the maximum possible rating for a disability unless he 
indicates otherwise or receives the highest possible rating).  
He also continued to appeal for a TDIU.

The Board remanded this case to the RO in February 2000 for 
further development and consideration.  After completing the 
development requested, the RO continued to deny the claims 
and returned the case to the Board.


FINDINGS OF FACT

1.  The most persuasive medical and other evidence of record 
indicates the veteran had no more than mild PTSD related 
symptoms from February 6, 1996 to May 3, 1999; he primarily 
experienced recurring depression and anxiety and the side 
effect of drowsiness due to his medication (Zoloft) at the 
time.

2.  The veteran had experienced a significant worsening of 
his PTSD related symptoms when examined by VA on May 4, 1999, 
and after reviewing the results of that evaluation, the RO 
increased his rating from 30 to 50 percent.

3.  Since changing his medication (from Zoloft to Paxil), 
however, the veteran has experienced a very noticeable 
improvement in his PTSD related symptoms; he now has much 
less depression and anxiety, and he is sleeping much better, 
too.

4.  The veteran has a girlfriend and has maintained active 
social contacts with a local veterans service organization 
(the VFW) and the Knights of Columbus; there also are no 
objective clinical indications that he has problems with his 
speech, recent or remote memory, impaired impulse control, 
judgment or abstract thinking, suicidal or homicidal 
ideation, obsessional rituals, or neglect of his personal 
appearance.

5.  The veteran's other service-connected disabilities, aside 
from his PTSD currently rated as 50 percent disabling, are 
residuals of gunshot wounds involving injuries to Muscle 
Groups XIII and VI-both rated as 10 percent disabling, and a 
residual scar on the right side of his back-rated at the 
minimum noncompensable level of 0 percent.  He has a combined 
60 percent rating.


6.  The veteran's service-connected disabilities do not 
preclude him from securing and maintaining substantially 
gainful employment; rather, he has a multitude of other, 
unrelated physical ailments that have prevented him from 
working for many years.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
30 percent for PTSD for the period from February 6, 1996 to 
May 3, 1999.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).

2.  The criteria have not been met for a rating higher than 
50 percent for PTSD for the period commencing on May 4, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2002).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  As alluded to earlier, the Board remanded this 
case to the RO in February 2000 to obtain additional medical 
treatment records that are relevant to the appeal.  This 
included, in particular, records from the Overton Brooks VA 
Medical Center (VAMC) in Shreveport, Louisiana.  Also, when 
contacted on remand and asked to identify any other places 
where he had received relevant treatment, the veteran 
indicated that he had been seen at the Texarkana Community 
Based Outpatient Clinic (CBOC).  So the RO obtained his 
medical treatment records from both places for the times when 
he indicated that he was seen at those facilities, and he 
told the RO in a more recent statement in May 2002 that he 
had no additional evidence to submit in support of his 
appeal.  He therefore waived his right to wait 60 days before 
returning his case to the Board, in the event that he did 
have additional evidence to submit, asking instead that the 
Board proceed with his appeal immediately.  And although his 
representative subsequently alleged in a July 2002 statement 
that not all of the relevant medical treatment records were 
obtained, they in fact were since the RO obtained all of the 
evidence available at the two hospitals mentioned by the 
veteran-the Overton Brooks VAMC in Shreveport and 
the Texarkana CBOC.

The veteran also earlier had indicated when submitting 
authorization forms (VA Forms 21-4142) in October 1991, to 
permit the release of his confidential medical records, that, 
although he had spoken with a Dr. Stanley at the 
Texarkana CBOC about requesting an appointment to see a 
neurologist, the veteran did not know when he would actually 
get the appointment.  So there is no legitimate reason for 
further delaying a decision in this appeal, especially when 
even the veteran, himself, does not know when-if at all, he 
will be seen by a neurologist, and since the Board is at 
least partially granting some of the benefits that he is 
requesting.  It also appears that he was requesting that 
appointment with a neurologist in connection with other 
claims that he filed with VA, which are not relevant to the 
specific claims at issue.  Furthermore, the rating decision 
appealed, the Statement of the Case (SOC), and the various 
Supplemental Statements of the Case (SSOCs) already have duly 
apprised him of the type of evidence needed to prevail-
whenever explaining the reasons and bases for continuing to 
deny his claims.  The SOC and SSOCs also cited the governing 
laws and regulations, and he had an opportunity to request a 
hearing, too, to further discuss his allegations and submit 
additional supporting evidence.  But he declined that option, 
which of course is his right to do.  The RO also had him 
examined to determine the severity of his PTSD.  So in light 
of all of that preliminary development of his claims, 
he will not be prejudiced by the Board going ahead and 
deciding his appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Method of Determining the Rating for a Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
did not timely appeal the rating initially assigned for his 
disability-just after establishing his entitlement to 
service connection for it, his current level of functional 
impairment is the most important consideration.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

III.  Applicable Rating Criteria

Since the veteran filed his claim for a higher rating for his 
PTSD in June 1997, several months after November 7, 1996, 
when VA began using the revised criteria for rating 
psychiatric disabilities, only the new criteria need to be 
considered because the change in law did not occur during the 
pendency of his appeal.  See Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  The revised criteria are listed at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

According to the revised Code 9411, a 30 percent rating is 
warranted for PTSD if there is evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  The next higher rating of 50 
percent also requires occupational and social impairment, but 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for even greater occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  The maximum rating of 100 percent is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

IV.  Legal Analysis of the Claims for Higher Ratings for the 
PTSD

Ken Allen, who is a licensed clinical social worker on 
private contract with VA, prepared statements in December 
1995, March 1997, and November 1998 on the veteran's behalf 
indicating that he had been treating the veteran 
since December 1995 for a whole litany of PTSD related 
symptoms, including intrusive memories, isolation, 
hyperarousal, depression, sleep disruptions, nightmares, and 
night sweats.  Mr. Allen also said the veteran was unable to 
form personal relationships, work cooperatively with 
authority, and form friendships or work with coworkers 
without significant difficulties, and that his PTSD was 
chronic and severe and greatly underrated (at the time, he 
only had a 30 percent rating).  Lastly, Mr. Allen indicated 
the veteran's Global Assessment of Functioning (GAF) score 
was only 35, and that it was only marginally better during 
the entire past year, still only 40.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (hereinafter DSM-IV); see also 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to 
DSM-IV, GAF scores of only 35 and 40 indicate the veteran has 
"major" impairment in several areas such as work, family 
relations, judgment, thinking or mood-including in terms of 
experiencing depression to the point that he avoids his 
friends.  He also may have some impairment in reality testing 
or communication such as his speech is at times illogical, 
obscure, or irrelevant.

Two different VA psychologists who also examined the veteran 
in March 1996 and August 1997, however, found that his PTSD 
was far less severe.  The VA psychologist who conducted the 
March 1996 mental status evaluation indicated the veteran 
only had relatively "mild" PTSD symptoms of dysthymia, 
anxiety, and somatic concerns for multiple physical ailments.  
But he was fully alert, cooperative, and correctly oriented 
in all spheres to time, place, person and situation.  There 
also were no objective clinical indications of a thought 
disorder or suicidal/homicidal ideation.  And that examining 
VA psychologist further indicated that the veteran most 
likely was greatly exaggerating the severity of his symptoms, 
as evidenced by the over endorsed responses he gave during 
the administration of the Minnesota Multiphasic Personality 
Inventory (MMPI-2).  Moreover, his GAF score was 70, both 
currently and during the entire past year, which was much 
higher than Mr. Allen reported it was.  According to DSM-IV, 
a GAF score of 70 indicates the veteran only has some 
"mild" social and industrial impairment, such as a 
depressed mood and mild insomnia, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.

The VA psychologist who conducted the August 1997 mental 
status evaluation essentially found the very same things, 
both in terms of the relatively "mild" nature and severity 
of the veteran's PTSD symptoms and the over endorsement of 
his responses on the MMPI-2 (also known as the MMPI-II), in 
fact so much so that it became very obvious to the examining 
VA psychologist that the veteran was attempting to place 
himself in a negative light for his benefit.  Of particular 
note, his claims that he socially isolated himself from 
others were very questionable since, even by his own 
admission, he had a girlfriend and good relationships 
in a veterans service organization (the VFW) and the Knights 
of Columbus.  He also was appropriately dressed, did not show 
impairment in his thought process or communication, denied 
delusions or hallucinations (with the exception of 
reexperiencing of traumatic events to a "mild" degree), and 
generally got along fairly well with others, including the VA 
examiner who said the veteran seemed to do just "fine" in 
the interview with him.  He also only occasionally had 
experienced suicidal thoughts since twice attempting it 
during the mid-to-late 1960s, and he had no homicidal 
thoughts and admitted that he had not had any intent to harm 
either himself or others since those two suicide attempts 
many years earlier.  Furthermore, he had good hygiene and no 
problem with either his short or long term memory, and he 
denied having any excessive ritualistic behavior interfering 
with his routine activity.  And although his speech was 
rather emphatic and somewhat slow, it was not illogical or 
obscure, and he denied any impairment of impulse control.  
The symptoms that he did have of a depressed mood, difficulty 
sleeping (insomnia), and crying spells, etc., again, even 
though present, were only considered by the examining VA 
psychologist to be relatively "mild."  So the resulting GAF 
score of 65 was only very slightly lower than when earlier 
examined by VA the previous year, in 1996.  According to DSM-
IV, a GAF score of 65 (just like a GAF of 70) indicates the 
veteran only has some "mild" social and industrial 
impairment, such as a depressed mood and mild insomnia, but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.

The VA psychologists who examined the veteran in March 1996 
and August 1997 clearly had very different opinions 
concerning the severity of the veteran's PTSD in comparison 
to the opinion of the licensed clinical social worker Mr. 
Allen.  And even when subsequently seen in a VA outpatient 
clinic (VAOPC) a few days later in August 1997, the veteran, 
himself, acknowledged that his depression and anxiety had 
"greatly improved."  And the report of another outpatient 
consultation from the previous month, July 1997, indicates 
that his depression and anxiety primarily were due to the 
recent deaths of two family members, one only an infant.  
There is, however, other later dated medical evidence 
confirming that his PTSD took a temporary turn for the worse, 
as evidenced by the clinical findings noted when seen in the 
VA outpatient clinic in October and December 1998, and 
especially by the time of his third VA mental status 
evaluation for compensation purposes in May 1999.  He was 
experiencing more and more depression (sadness), in fact so 
much so that he finally decided when seen in December 1998 to 
get professional treatment-whereas he previously had 
declined the opportunity to be hospitalized for treatment the 
previous year.  When seen in the VA outpatient clinic in 
February 1999, he indicated that his then current medication 
(Zoloft) made him very nervous and sleepy, so his doctors 
changed his medication (to Paxil).

During the May 1999 VA psychological evaluation, it was very 
obvious to the examiner that the veteran's PTSD was more 
severe than when previously examined.  To wit, although he 
did not demonstrate any impairment of thought process or 
communication, did not report delusions or hallucinations, 
and did not show inappropriate behavior, he had extremely 
severe depression (a depressed mood) and anxiety, as 
evidenced by the results of his Millon Clinical Multiaxial 
Inventory-2 (MCMI-2), his Beck Depression Inventory, and his 
Beck Anxiety Index.  His score on the Mississippi Scale 
further confirmed that he had "significant" PTSD symptoms, 
and his corresponding GAF score also had decreased 
substantially since the earlier VA examinations.  Whereas his 
GAF scores previously were 70 and 65, his GAF score for his 
PTSD had declined to only 40.  He also had low GAF scores of 
only 35 for his dysthymic disorder and 45 for his personality 
disorder, both of which the examining VA psychologist 
indicated were at least partly derived from the PTSD.  
Consequently, since the VA examiner confirmed that the 
symptoms of depression and the personality disorder are 
part and parcel of the underlying PTSD, they must be 
considered when assigning the rating for the PTSD, too.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  And this, 
in turn, means the veteran's overall GAF score of only 35 at 
the conclusion of that evaluation-when considering not only 
his PTSD, but also his associated depression and personality 
disorder, is the deciding score.  And as mentioned when 
discussing the statements from the licensed clinical social 
worker Mr. Allen, according to DSM-IV, a GAF score of only 35 
indicates the veteran has "major" impairment in an area 
such as his mood-including in terms of experiencing 
depression to the point that he avoids even his friends.

Because of the obvious worsening of the veteran's PTSD 
symptoms by the time of his May 1999 VA mental status 
evaluation, the RO assigned a higher 50 percent rating as of 
the date of that evaluation, May 4, 1999,-since, in the RO's 
judgment, that was the date that it first became factually 
ascertainable that an increase in disability had occurred.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The 
dispositive issues, therefore, are whether the veteran met 
the criteria for a rating higher than 30 percent prior to 
that date, and the criteria for a rating higher than 
50 percent as of that date.

Although the licensed clinical social worker Mr. Allen stated 
the veteran should have been rated higher than 30 percent for 
the period prior to May 4, 1999 (i.e., from February 6, 1996 
to May 3, 1999), the results of the two VA psychological 
evaluations in March 1996 and August 1997, as well as 
the mostly unremarkable clinical findings in the VA 
outpatient treatment records for that same period, indicates 
otherwise.  The veteran experienced ongoing depression from 
1996 to 1999; that much is undisputed.  But even by his own 
admission, his depression (and even his anxiety and crying 
spells) were not nearly as severe as the licensed clinical 
social worker Mr. Allen suggested.  And merely because the 
veteran experienced one of the symptoms required for a rating 
higher than 30 percent for the period from 1996 to 1999 is 
not sufficient reason to increase his rating for that period 
when he did not experience nearly all of the other symptoms 
required for a rating higher than 30 percent.  That is to 
say, while the veteran had sustained depression, he did not 
have any other symptoms such as:  a flattened affect; 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  The absence of the 
latter symptom, of social isolation, required for a rating 
higher than 30 percent from 1996 to 1999 is particularly 
telling because, although Mr. Allen indicated the veteran had 
extreme difficulty with this, even the veteran all but 
acknowledged that he did not when examined by the 
VA psychologists.  In fact, he admitted that he had good 
relationships with his girlfriend and others who he routinely 
socialized with in the VFW and the Knights of Columbus.  So 
the fact that even the veteran, himself, acknowledged things 
that Mr. Allen had concluded differently is cause for less 
probative weight being given to Mr. Allen's statements than 
to the reports of the VA mental status evaluations in March 
1996 and August 1997 and the essentially negative findings 
in the VA outpatient clinic records for the same period (1996 
to 1999).

It also is worth noting that the March 1996 and August 1997 
VA medical opinions were from psychologists, who have 
expertise in the specific subject matter at issue, 
psychiatric disorders, whereas Mr. Allen, although a licensed 
clinical social worker, does not.  See, e.g., Black v. Brown, 
10 Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  And in these types of situations, where there 
is evidence both for and against the claim, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Obviously, this responsibility is more difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans, 12 Vet. App at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Here, though, there are, for the 
reasons stated.  And although the Board may not ignore the 
opinion of a treating clinician such as Mr. Allen, the Board 
certainly is free to discount the probative value of his 
statements, so long as the Board provides an adequate 
explanation of the reasons and bases for doing this.  See 
Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 169 (1991).

The more recent medical evidence of record also shows the 
veteran is not entitled to a rating higher than 50 percent as 
of May 4, 1999.  In fact, there has been a definite 
improvement in the severity of his PTSD during the years 
since the VA examination on that date.  When seen in the VA 
outpatient clinic only about 1 week after the May 1999 VA 
mental status evaluation, the veteran was told to continue 
taking his medication (Paxil) since his tension had lessened 
with the use of it.  And his GAF scores also returned to the 
their previous higher levels when seen in the VA outpatient 
clinic in July 1999-when it was 55, and August 1999-when it 
was even higher, 60.  According to DSM-IV, these GAF scores 
are indicative of only "moderate" symptoms and social and 
industrial impairment.  Since, however, his rating already 
had been increased to 50 percent, this adequately compensated 
him for this level of social and industrial impairment under 
Code 9411.  Furthermore, the veteran achieved those GAF 
scores even though he reported experiencing side effects from 
the Paxil; he said that it made him sleepy.

The veteran's GAF score temporarily declined to 50 when 
subsequently measured in November 1999 during another 
consultation in the VA outpatient clinic.  According to DSM-
IV, a GAF score of 50 is indicative of "serious" social 
and industrial impairment.  But the records show the reason 
for the sudden decline in his GAF score was that he had 
stopped taking his medication as prescribed.  However, when 
he requested to resume taking the Paxil medication in 
November 1999 (and only at night, just before bed, since it 
made him sleepy), his mental state immediately improved.  In 
fact, he telephoned his therapist in the VA outpatient clinic 
one week later in November 1999 after resuming the medication 
and personally told her that it was working since he was 
sleeping much better.  He said that he was experiencing less 
tension in his neck, too, and although his appetite had not 
yet returned to normal, his therapist recommended that he 
invite his girlfriend over to make him a meal.  And he agreed 
to do it.  So when later seen in the VA outpatient clinic in 
January 2000, he was experiencing less anxiety, continued to 
sleep better, and had a better mood.  His depression now was 
described as "stable."

The even more recently dated medical evidence, concerning the 
treatment received at the Texarkana CBOC in August and 
September 2000, shows the veteran experienced further 
improvement in the lessening of his PTSD symptoms.  His GAF 
score had returned to 60-which, again, is indicative of only 
"moderate" symptoms, and he said that his Paxil medication 
continued to help his mood, although he felt sleepy using it.  
So to gain the maximum possible benefit from the medication, 
even with this side effect, his doctors continued to 
recommend that he only take it at night just before bed.  
That way, since it made him sleepy, he could enjoy a good 
night's sleep as a result of it, whereas he previously had 
experienced insomnia when not using it.  He also did not have 
any objective clinical indications of suicidal/homicidal 
ideations, hallucinations, delusions, or persecutions.  
Moreover, he was correctly oriented in all four spheres, to 
time, place, person and situation, and both his recent and 
remote memory were intact.  Therefore, to the extent that he 
continued to experience difficulty sleeping, unless he took 
his Paxil medication just before bed as recommended, this, 
too, was adequately compensated by his 50 percent rating 
under Code 9411.  The requirements for a rating higher than 
this, at any time on or after May 4, 1999, simply have not 
been met.

V.  Claim for a TDIU

The veteran alleges that he is permanently and totally 
unemployable, and therefore entitled to a TDIU, because of 
the severity of his service-connected disabilities, 
particularly his PTSD.  Since the rating for his PTSD was not 
increased, it continues to be 50 percent as of May 4, 1999.  
His other service-connected disabilities are residuals of 
gunshot wounds (GSWs) involving injuries to Muscle Groups 
XIII and VI, and a residual scar on the right side of his 
back.  The GSW muscle injuries are rated at the minimum 
compensable level of 10 percent and the residual scar is 
rated at the absolute minimum level of 0 percent.  He has not 
requested or required any treatment for the GSW residuals or 
scar for many years.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  However, his advancing age, any impairment caused by 
conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
where the court noted additionally that "[t]he sole fact 
that a claimant is unemployed is not enough" to warrant a 
TDIU  Id.

Here, even the veteran's chief proponent, the licensed 
clinical social worker Ken Allen, reported in the statements 
he prepared in December 1995, March 1997, and November 1998 
that, although the veteran has not worked a full time paying 
job for many years (in fact, since about 1964/65), he retired 
from that job due to conditions-primarily affecting his 
back, which are not service connected.  The veteran 
reportedly did some volunteer work for several years after 
his retirement, but he stopped doing that after awhile, too, 
but again not because of the severity of any of his service-
connected disabilities.  This also was confirmed during his 
March 1996 and August 1997 VA examinations.  In fact, it was 
expressly indicated during the latter evaluation that he had 
worked steadily until his medical problems increased-
referring to his numerous physical, as opposed to mental, 
ailments.  And that VA examiner indicated the veteran's major 
limitations, even today, continue to be as a result of his 
multiple nonservice-connected physical, and not mental, 
disabilities.  The same was evident during a more recent 
medical examination in January 1998 in connection with a 
claim for special monthly compensation (SMC), and even during 
the most recent VA examination in May 1999.  Plus, the 
medical records concerning the treatment he has received in 
the VA outpatient clinic at various times since 1995 further 
document the extent of his physical, as opposed to mental, 
impairment.  And again, his physical impairment is not due to 
his GSW's in service-but rather, to other unrelated 
conditions that are not service connected.

The list of conditions the veteran currently has-or recently 
has had, is quite long.  He has chronic obstructive pulmonary 
disease (COPD) in the form of asthma, emphysema, and 
bronchitis, and degenerative joint disease (i.e., 
osteoarthritis) in the lumbosacral segment of his spine, his 
right shoulder, and in his knees.  The osteoarthritis in his 
left knee, in particular, eventually got so bad that he had 
to undergo a total knee replacement, and his doctors want to 
do the same procedure on his right knee, too.  He also has 
coronary artery disease (atherosclerosis) with hypertension 
and an elevated cholesterol level, chronic renal 
insufficiency and failure (CRI/CRF) with proteinuria, otitis 
media with a severe bilateral hearing loss, Bell's palsy, a 
history of glaucoma with decreased vision, gastroesophageal 
reflux disease (GERD), a hiatal hernia, and Tussive Valsalva-
Induced Syncope, etc.  So, unfortunately, although the 
veteran had extremely commendable military service, there 
simply is no legal basis for granting his claim for a TDIU.  
And since the preponderance of the evidence is against both 
this claim and his other claim for higher ratings for his 
PTSD, the benefit-of-the-doubt rule does not apply.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 30 percent for PTSD for 
the period from February 6, 1996 to May 3, 1999, is denied.

The claim for a rating higher than 50 percent for PTSD for 
the period beginning on May 4, 1999, is denied.

The claim for a TDIU is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

